Title: To George Washington from Patrick Henry, 30 October 1777
From: Henry, Patrick
To: Washington, George



Dear Sir
Wmsburgh Octr 30th 1777

My great Anxiety for the Success of the american Arms under your Command, induces me to trouble you with this. Accounts from the Camp are so various & contradictory, that I know not what to rely on. If the Weight of public Affairs, under which you hav so long labor’d will permit, a few Lines will be most welcome to me.
Altho’ it seems impossible to inlist continental Recruits here, yet the Zeal of our Country men is great & general in the public Cause. I wish some proper Exertions of that Spirit were wisely directed to the general Good. A Hint from you may lead to something important at a Time like this when most People seem at a Loss to fix on the most effectual Means of prosecuting the War vigorously. The Assembly is now sitting, & I shall take pleasure in communicating to them any Matters you judge proper for their Attention. I beg Leave to assure your Excellency that with the most unfeign’d Respect & the highest Regard I am Dear Sir your most obedient Servant

P. Henry

